Citation Nr: 0417338	
Decision Date: 06/29/04    Archive Date: 07/13/04

DOCKET NO.  03-23 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an effective date earlier than July 31, 2001 
for the grant of Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
December 1945 and was wounded in action.  The veteran was 
being treated at a VA facility for intermittent claudication 
from December 1979 to March 1980.  He died while hospitalized 
in March 1980, and the appellant is his widow.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas, which awarded DIC under the 
provisions of 38 U.S.C.A. § 1151 effective from July 31, 
2001. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Significant changes in the law were made prior to the most 
recent claim.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA) now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002).  Among other things, this law redefines the 
obligations of VA with respect to the duty to assist and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (CAVC) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 
174 (2000) (per curiam order).  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).

The Board observes that the claims file does not reflect 
correspondence to the appellant in compliance with several 
Court decisions.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) and Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  In this 
regard, the Board notes that VAOPGCPREC 8-2003 (December 22, 
2003), held that if, in response to notice of its decision on 
a claim for which VA has already given the section 5103(a) 
notice, VA receives a notice of disagreement that raises a 
new issue, section 7105(d) requires VA to take proper action 
and issue a statement of the case if the disagreement is not 
resolved, but section 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate the newly raised issue.  In this case, 
unfortunately, the appellant did not receive section 5103(a) 
notice on either her underlying claim for DIC benefits filed 
in July 2001 or on the question of the effective date of the 
award.

While the Board sincerely regrets the delay, further 
appellate consideration must necessarily be deferred and the 
case is REMANDED to the RO for the following action:

1.  The RO must review the claims file and 
ensure that all notification action 
required by 38 U.S.C.A. § 5103 (West 2002) 
is fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2003).  In 
particular, the RO should ensure 
compliance with VA 's notice obligations 
under the VCAA as interpreted by 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003) and any other 
pertinent precedent.
 
2.  After undertaking any additional 
development deemed necessary in response 
to information provided to the RO, the RO 
should readjudicate the claim for 
entitlement to an earlier effective date 
for the award of DIC.  If the claim 
remains denied, the appellant and her 
representative should be provided a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.
 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until so informed.  The purpose of this REMAND is to ensure 
compliance with due process considerations.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

